Citation Nr: 0843560	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  02-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected left 
ankle disability.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a bilateral hip disability.

In a January 2006 decision, the Board denied the veteran's 
claim for an evaluation in excess of 20 percent for residuals 
of a left ankle disability for the time period prior to June 
25 2002 and granted a 40 percent evaluation for residuals of 
a left ankle disability for the time period from June 25, 
2002.  In February 2008, the Court issued a Memorandum 
Decision vacating the Board's January 2006 decision and 
remanding the claim to the Board for proceedings consistent 
with the Court's decision.  Consequently, the veteran has a 
claim for entitlement to an increased evaluation for his 
service-connected left ankle disability concurrently pending 
before the Board.  However, this matter must be held in 
abeyance until the requested hearing is completed for the 
service connection claim listed on the title page, as 
possibility exists that a statement during the hearing may 
potentially affect the left ankle issue. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9 which was received at the RO in April 2007, 
the appellant requested a Board hearing to be conducted at 
the VA Central Office in Washington, DC.  The claims file 
reflects that the veteran was scheduled to appear at such a 
hearing on January 22, 2008, but did not report for the 
hearing.

In a letter dated January 23, 2008, the veteran indicating 
that he was unable to attend the hearing due to pneumonia and 
requested that the next hearing be rescheduled in Detroit, 
Michigan.  A new hearing was scheduled in May 2008 and was 
erroneously scheduled for the VA Central Office in 
Washington, DC, and not at the Regional Office in Detroit, MI 
as the veteran had requested.  The veteran did not report for 
the May 2008 hearing at the Central Office.

The Board found that the veteran had shown good cause for his 
failure to appear at the original January 2008 hearing, and 
that a rescheduling of the Board hearing is appropriate to 
provide the veteran with the opportunity to present testimony 
in support of his appeal.  The veteran has requested that a 
hearing be rescheduled to take place at the RO in Detroit, 
MI.  In May 2008, the Board remanded this appeal to provide 
the veteran with the opportunity to testify at a Travel Board 
hearing in Detroit, MI.

After reviewing the claims file, the Board notes that the 
requested hearing was not scheduled at the Detroit RO 
following the May 2008 remand.  A remand by the Board confers 
on an appellant the right to VA compliance with the terms of 
the remand order and imposes on the Secretary a concomitant 
duty to ensure compliance with those terms.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Pursuant to 38 C.F.R. § 
20.700 (2008), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules Travel Board hearings, a remand of this matter to 
the RO is again warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should schedule the veteran for a 
Travel Board hearing, pursuant to his 
January 2008 request, at the earliest 
available opportunity.  The RO should 
notify the veteran and his attorney of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008), and should associate a copy of 
such notice with the claims file.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

